82 F.3d 424
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Bryce ZABEL;  Stellar Productions, Inc., Plaintiffs-Appellees,v.FOX BROADCASTING CO., Defendant-Appellant.Michael FILERMAN;  M.F. Productions, Plaintiffs-Appellees,v.FOX BROADCASTING CO., Defendant-Appellant.
Nos. 94-55670, 94-55791.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 5, 1996.Decided April 9, 1996.

Before:  BROWNING, WALLACE, and FARRIS, Circuit Judges.


1
MEMORANDUM*


2
Fox contends the district court forbade it from filing a request for attorneys fees as a prevailing party under section 505 of the Copyright Act.   After reviewing the clerk's record, we are unable to determine whether the district court precluded Fox from filing a section 505 motion, or merely declined to condition Zabel's voluntary dismissal on payment of Fox's attorneys fees under Fed.R.Civ.P. 41(a).


3
Because the district court is in a better position to evaluate this record, we remand.   If the district court did not preclude Fox from filing a section 505 motion, it may dismiss the case without further proceedings because Fox did not file a request for costs and attorneys fees within the time prescribed by the Local Rules.   If, however, the district court prohibited Fox from filing a section 505 motion, it should set an appropriate briefing schedule and hear Fox's section 505 fee request on the merits.


4
Fox will pay plaintiffs' costs for this appeal.


5
REMANDED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3